DETAILED ACTION
1. 	This Office Action is in response to the Amendment filed on 8/18/2022. Claims 6 and 8 are pending in the application. 
	
Claim Analysis
2.	Summary of Claim 6:
A propylene based resin composition comprising a first heterophasic propylene polymerization material, a component (A), a component (B) and a component C, wherein

the first heterophasic propylene polymerization material is present in the propylene-based resin composition in an amount from 1 to 10 wt%, the component (A) is present in the propylene-based resin composition in an amount from 30 to 97 wt%, the component (B) is present in the propylene-based resin composition in an amount from 1 to 30 wt%, and the component (C) is present in the propylene-based resin composition in an amount from 1 to 30 wt%, wherein a sum of the first heterophasic propylene polymerization material, the component (A), the component (B), and the component (C) is 100 wt%, wherein the first heterophasic propylene polymerization material comprises a component (I-1) or a component (I-2), and a component (II), wherein the first heterophasic propylene polymerization material satisfies features (i) to (v):

 (i) the first heterophasic propylene polymerization material comprises a xylene-soluble content by 20 wt% or more, based upon a total weight of the heterophasic propylene polymerization material of 100 wt%; 

(ii) the xylene-soluble content in the first heterophasic propylene polymerization material has a limiting viscosity [η]CXS not less than 5 dL/g; 

(iii) a melt flow rate of the component (I-1) or (I-2) is 70 g/10 min or more, wherein the melt flow rate is measured at 230°C under load of 2.16 kgf; 

(iv) a melt flow rate of the heterophasic propylene polymerization material is 5 g/10 min or more, wherein the melt flow rate is measured at 230°C under load of 2.16 kgf; and 

(v) the number of gels of 100 m or more in diameter on a sheet for counting gels is 1000 or less per 100 cm2 of the sheet, wherein the sheet is prepared by mixing 0.05 parts by weight of a neutralizer and 0.2 parts by weight of an anti-oxidant with 100 parts by weight of the first heterophasic propylene polymerization material so as to obtain a mixture, pelletizing the mixture by melt-extrusion at a setting temperature of 280°C and an extrusion rate of 10 kg/hr by using a 40 mm granulator equipped with a screen pack of 100 mesh so as to obtain pellets, melt-extruding the pellets thus obtained at a resin temperature of 230°C into a sheet shape by using a single-screwed extruder with a screw diameter of 20 mm so as to obtain a sheet-shaped product thus melt- extruded, and cooling the sheet shaped product on a cooling roll through which cooling water at a temperature of 30°C is passed so as to obtain the sheet of 50 µm in thickness, 

wherein the component (I-1) is a propylene homopolymer, 

the component (I-2) is a propylene copolymer component comprising a monomer unit derived from propylene and a monomer unit derived from at least one olefin selected from the group consisting of ethylene and α-olefins having 4 to 12 carbon atoms in an amount not less than 0.01 wt% but less than 20 wt% based upon a total weight of the component (I-2) of 100 wt%, 

and the component (II) is an ethylene- α-olefin copolymer component comprising a monomer unit derived from ethylene in an amount not less than 20 wt% but not more than 80 wt%, based upon a total weight of the component (II) of 100 wt%, and a monomer unit derived from at least one olefin selected from the group consisting of propylene and α-olefins having 4 to 12 carbon atoms, wherein the first heterophasic propylene polymerization material comprises component (I-1) or (I-2) by not less than 50 wt% but not more than 80 wt% and the component (II) by not Page4of8 less than 20 wt% but not more than 50 wt%, provided that the total weight of the heterophasic propylene polymerization material is 100 wt%, wherein the xylene-soluble content in the first heterophasic propylene polymerization material contains monomer units derived from ethylene and a-olefins having 4 to 12 carbon atoms by not less than 10 wt% but not more than 75 wt%, provided that the total weight of the xylene soluble content is 100 wt%,

wherein the component (A) comprises a second heterophasic propylene polymerization material, provided that a polymer (X) is excluded from the second heterophasic propylene polymerization material serving as the component (A),

wherein the polymer (X) is a heterophasic propylene polymerization material containing the component (I-1) or the component (I-2) and the component (II) and satisfying features (i) to (v),

wherein the component (B) comprises at least one olefin-based elastomer selected from the group consisting of ethylene-1-butene copolymer elastomer, ethylene-1-hexene copolymer elastomer and ethylene-1-octene copolymer elastomer, and

wherein the component (C) is an inorganic filler.

 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 6 and 8 are rejected under 35 U.S.C. 103 as obvious over Tranninger et al. (US PG Pub 2016/0304709 A1) as listed on the IDS dated 9/12/2019 in view of Hosoi et al. (US PG Pub 2016/0137831 A1) as listed on the IDS dated 9/12/2019.
The disclosure of Tranninger et al. in view of Hosoi et al. is adequately set forth on pages 4 – 7 of the Office Action dated 4/18/2022 and is incorporated herein by reference.

Regarding claim 6, Tranninger et al. ‘709 teach a heterophasic polypropylene composition containing a propylene homopolymer and an elastic propylene copolymer, wherein the melt flow rate of the propylene homopolymer is in the range of more than 70 g/10 min and up to 300 g/10 min; the intrinsic viscosity of a low-temperature xylene soluble component of the heterophasic polypropylene composition is in the range of more than 4.0 dl/g and less than 12.0 dl/g; a comonomer amount of the low-temperature xylene soluble component of the heterophasic polypropylene composition is in the range of 20.0 wt% to 60.0 wt% (claim 1); and the melt flow rate of the heterophasic propylene composition is in the range of more than 3 g/10 min and up to 55 g/10 min (claim 3). Tranninger et al. ‘709 teach the heterophasic propylene composition significantly reduces the flow marks of injection molded products [0001]. Tranninger et al. ‘709 teach the heterophasic polypropylene composition in an amount of from 5 to 30 wt% [0159], and further teach a polypropylene polyolefin, wherein the polypropylene polyolefin is a heterophasic polypropylene composition HECO2, i.e. a heterophasic polypropylene copolymer being different to the heterophasic polypropylene HECO1 [0161] in an amount of from 50 to 90 wt% [0158] thereby reading on (A) as required by the instant claim, and further teach an olefin based elastomer [0168] in an amount preferably below 40 wt% [0057] thereby corresponding to (B) as required by the instant claim, and further teach an inorganic filer in an amount of 5 to 30 wt% [0160] thereby reading on (C) as required by the instant claim. Tranninger ‘709 teach the propylene homopolymer corresponding to I-1 and the ethylene elastomeric propylene copolymer corresponding to II are present in the range of 60/40 [0087] thereby reading on the claimed “component (I-1) or (I-2) by not less than 50 wt% but not more than 80 wt% and the component (II) by not Page4of8 less than 20 wt% but not more than 50 wt%” as required by the instant claim. 
Tranninger et al. ‘709 do not particularly teach the component (B) comprises at least one olefin-based elastomer selected from the group consisting of ethylene-1-butene copolymer elastomer, ethylene-1-hexene copolymer elastomer and ethylene-1-octene copolymer elastomer.
Hosoi et al. teach propylene based copolymer compositions for improving flow mark molding defects, wherein the composition comprises elastomers such as ethylene/propylene copolymers or an ethylene/butene copolymer [0002]. Hosoi et al. teach a ethylene/butene, ethylene/hexane and ethylene/octene copolymer elastomers [0097] as functional equivalents to the ethylene/propylene copolymer elastomer as disclosed by Tranninger et al. Case law has held that substituting known equivalents for the same purpose is prima facie obvious. (MPEP 2144.08.I.). Therefore it would have been obvious to one of ordinary skill in the art to use the ethylene/butene, ethylene/hexane and ethylene/octene copolymer elastomers as the component (B) in the composition of Tranninger et al., thereby arriving at the claimed invention.	
Tranninger et al. ‘709 in view of Hosoi et al. do not teach (v) the number of gels of 100 µm or more in diameter on a sheet for counting gels is 1000 or less per 100 cm2 of the sheet.
However, the number of gels occurring in the product is a function of the reduction of flow marks occurring on a surface of the heterophasic propylene polymerization material when injection-molded (Instant specification paragraph [0005]). Tranninger et al. ‘779 teach the same heterophasic propylene composition as set forth above, and further teach the reduction of flow marks that occurs with this composition [0001] for injection molded products. Therefore, the number of gels in the heterophasic propylene polymer composition of Trannigner et al. will be the same number of gels as required by the instant claims. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed heterophasic propylene polymer composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.
Regarding claim 8, Tranninger et al. ‘709 teach a phthalic ester [0114] as a catalyst.
Tranninger et al. do not particularly teach the amount of the catalyst.
However, Tranninger et al. teach the catalyst is used to ensure sufficient polymerization reaction is obtained [0109]. Therefore, the amount of the catalyst can be optimized to reach the desired polymerization via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative amount of the catalyst for the intended application via a routine optimization, thereby obtaining the present invention.


5.	Claims 6 and 8 are rejected under 35 U.S.C. 103 as obvious over Tranninger et al. (US PG Pub 2015/0299443 A1) as listed on the IDS dated 9/12/2019 in view of Hosoi et al. (US PG Pub 2016/0137831 A1) as listed on the IDS dated 9/12/2019.
The disclosure of Tranninger et al. in view of Hosoi et al. is adequately set forth on pages 7 – 10 of the Office Action dated 4/18/2022 and is incorporated herein by reference.
Regarding claim 6, Tranninger et al. ‘443 disclose a heterophasic polypropylene composition containing a propylene homopolymer and an elastic propylene copolymer, wherein: the melt flow rate of the propylene homopolymer is in the range of more than 10 g/10 min and up to 300 g/10 min; the intrinsic viscosity of a low-temperature xylene soluble component of the heterophasic polypropylene composition is in the range of more than 2.5 dl/g and less than 11.0 dl/g; a comonomer amount of the low-temperature xylene soluble component of the heterophasic polypropylene composition is in the range of 10.0 wt% to 25.0 wt%; and the melt flow rate of the heterophasic propylene composition is in the range of 0.5 g/10 min to 20 g/10 min (claim 1). Tranninger et al. ‘443 teach the reduction of flow marks [0001] for injection molded products. Tranninger et al. ‘443 teach a composition comprising the heterophasic polypropylene composition in an amount of from 5 to 30 wt% (claim 10 [0158]), wherein the composition further comprises a polypropylene (claim 9) in an amount preferably from 50 to 90 wt% [0157], and further teach a polypropylene polyolefin, wherein the polypropylene polyolefin is a heterophasic polypropylene composition HECO2, i.e. a heterophasic polypropylene copolymer being different to the heterophasic polypropylene HECO1 [0161] thereby reading on (A) as required by the instant claim, further comprising an organic filler in an amount preferably from 5 to 30 wt% [0159] thereby reading on (C) as required by the instant claim, and an elastomeric copolymer in an amount of preferably below 38 wt% [0054], wherein the elastomer is olefin based [00056] thereby corresponding to (B) as required by the instant claim. Tranninger ‘443 teach the propylene homopolymer corresponding to I-1 and the ethylene elastomeric propylene copolymer corresponding to II are present in the range of 60/40 [0084] thereby reading on the claimed “component (I-1) or (I-2) by not less than 50 wt% but not more than 80 wt% and the component (II) by not Page4of8 less than 20 wt% but not more than 50 wt%” as required by the instant claim.
Tranninger et al. ‘443 do not particularly teach the component (B) comprises at least one olefin-based elastomer selected from the group consisting of ethylene-1-butene copolymer elastomer, ethylene-1-hexene copolymer elastomer and ethylene-1-octene copolymer elastomer.
Hosoi et al. teach propylene based copolymer compositions for improving flow mark molding defects, wherein the composition comprises elastomers such as ethylene/propylene copolymers or an ethylene/butene copolymer [0002]. Hosoi et al. teach a ethylene/butene, ethylene/hexane and ethylene/octene copolymer elastomers [0097] as functional equivalents to the ethylene/propylene copolymer elastomer as disclosed by Tranninger et al. Case law has held that substituting known equivalents for the same purpose is prima facie obvious. (MPEP 2144.08.I.). Therefore it would have been obvious to one of ordinary skill in the art to use the ethylene/butene, ethylene/hexane and ethylene/octene copolymer elastomers as the component (B) in the composition of Tranninger et al., thereby arriving at the claimed invention.	
Tranninger et al. ‘443 in view of Hosoi et al. do not teach (v) the number of gels of 100 µm or more in diameter on a sheet for counting gels is 1000 or less per 100 cm2 of the sheet.
However, the number of gels occurring in the product is a function of the reduction of flow marks occurring on a surface of the heterophasic propylene polymerization material when injection-molded (Instant specification paragraph [0005]). Tranninger et al. ‘443 teach the same heterophasic propylene composition as set forth above, and further teach the reduction of flow marks that occurs with this composition [0001]. Therefore, the number of gels in the heterophasic propylene polymer composition of Trannigner et al. will be the same number of gels as required by the instant claims. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed heterophasic propylene polymer composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.
Regarding claim 8, Tranninger et al. ‘443 teach a phthalic ester [0111] as a catalyst.
Tranninger et al. do not particularly teach the amount of the catalyst.
However, Tranninger et al. teach the catalyst is used to ensure sufficient polymerization reaction is obtained [0106]. Therefore, the amount of the catalyst can be optimized to reach the desired polymerization via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative amount of the catalyst for the intended application via a routine optimization, thereby obtaining the present invention.

Response to Arguments
6.	Applicant’s arguments, see p. 1-3, filed 8/18/2022 and the Affidavit filed 8/18/2022, with respect to the rejection(s) of claims 6 and 8 under 103 over Tranninger ‘709 and ‘443 have been fully considered but are not persuasive.  
	Applicant states that the surprising and unexpected results obtained by the claimed propylene-based resin compositions as demonstrated in the Affidavit rebuts the obviousness rejection. In response, it is acknowledged that an unexpected result is found when the component (B) ethylene-1-octene copolymer was included in the claimed propylene-based resin composition due to an improvement in IZOD impact strength. However, Hosoi teaches ethylene/butene, ethylene/hexane and ethylene/octene copolymer elastomers [0097] as functional equivalents to the ethylene/propylene copolymer elastomer as disclosed by Tranninger et al. The data only shows an improvement with the component (B) as ethylene-1-octene copolymer.  Hosoi et al. teach the other two copolymers (ethylene/butene, ethylene/hexane) that are also part of the Markush group of the instant claim. There is no data available for these other components and as such, it is unknown if these two other copolymers would produce the same unexpected result as presented for the ethylene/octene copolymer elastomer.  As such, the arguments and the Affidavit are not commensurate in scope with the claim language. 
It is for these reasons that Applicant’s arguments are not found to be persuasive.

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763